Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01191-CV
____________
 
JOHN MCZEAL,
Appellant
 
V.
 
U.S.A.
PROCESSOR UNLIMITED AND LIBERTY MUTUAL INSURANCE COMPANY, Appellees
 

 
On Appeal from the 133rd District
Court
Harris County,
Texas
Trial Court Cause No.
03-16881
 

 
M E M O R A N D U M  O
P I N I O N
This is an attempted appeal from a judgment signed September
2, 2003.  On January 8, 2004, this court
dismissed the appeal for failure to make payment arrangements for the clerk=s record.
On October 10, 2003, appellant filed a second notice of
appeal under the same cause number. 
Because this court previously dismissed appellant=s appeal, we have no jurisdiction
over another appeal from the same judgment.




Accordingly the appeal is ordered
dismissed.
 
PER CURIAM
Judgment
rendered and Opinion filed March 4, 2004.
Panel consists
of Justices Yates, Anderson and Hudson.